Citation Nr: 0335352	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  95-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD


Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from June 1963 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Most recently, in March 2003, the Board denied 
an increased evaluation for a low back disability and 
remanded a claim of TDIU.  While the TDIU claim was with the 
RO, the appellant perfected an appeal from the denial of 
service connection for PTSD.  Thus, the issues for appellate 
review are as stated on the title page of this document.  


REMAND

With respect to the claim of service connection for PTSD, the 
claims file includes the service medical and personnel 
records, statements from the appellant discussing his alleged 
stressors, and an indication from VA clinical records of a 
PTSD diagnosis.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Zarycki v. Brown, 6 Vet. App. 
91 (1993); Hayes v. Brown, 5 Vet. App. 60 (1993).  See also 
38 U.S.C.A. § 1154(b) (West 2002).  The first of two steps in 
determining whether a veteran "engaged in combat with the 
enemy" requires VA to ascertain through recognized military 
citations or other supportive evidence that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat.  If the determination with 
respect to this step is affirmative, then (and only then), a 
second step requires that the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive of 
the actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," e.g., 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  Zarycki at 98.  
In other words, a claimant's assertion that he "engaged in 
combat with the enemy" is not sufficient, by itself, to 
establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy."  

In this case, the RO concluded that the claimed stressors 
were essentially unverifiable based on the appellant's 
information.  However, information as to the appellant's 
units of assignment is of record, which can be used by 
USASCRUR to search for information describing these units' 
activities during the applicable periods.  Moreover, there is 
an indication of a diagnosed PTSD, but the appellant has not 
been afforded a VA psychiatric examination to determine the 
nature and severity of any psychiatric disability found, 
together with the appropriate diagnosis or diagnoses thereof.  
While this evidentiary development is being conducted, the 
TDIU claim will be deferred; it is to be readjudicated after 
readjudication of the PTSD claim.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit's holding in PVA was 
similar to that reached in DAV.  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a notice under the VCAA is misleading and detrimental to 
claimants whose claims are denied prior to the statutory one-
year period provided for response.  Therefore, since this 
case is being remanded for additional development and to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The case is REMANDED for the following development:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

2.  Review the claims file and prepare a 
summary of the appellant's units of 
assignment while in Vietnam and his 
claimed stressor(s) based on review of 
all pertinent documents.  This summary, 
and all supporting documents regarding 
the appellant's claimed stressor(s), 
should be sent to U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), at 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197.  
Ask USASCRUR to (1) provide copies of 
unit histories or other reports of 
activities generated by the appellant's 
unit(s); (2) certify the occurrence of 
the incident(s) and any indication of the 
appellant's involvement therein; and (3) 
if unable to provide such information, 
identify the agency or department that 
could provide such information (conduct 
follow-up inquiries accordingly).  

3.  Following the above, make a specific 
determination, based on the complete 
record, with respect to whether the 
appellant was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the attention is directed 
to the law cited in the discussion above.  
If the record establishes the existence 
of a stressor or stressors, specify what 
stressor or stressors in service or prior 
to service it has determined the record 
establishes.  In reaching this 
determination, address any credibility 
questions raised by the record.  

4.  If, and only if, the record 
establishes the existence of a stressor 
or stressors, then arrange for the 
appellant to be afforded an examination 
by a VA psychiatrist to determine the 
diagnoses of all psychiatric disorders 
present.  Specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND should be made 
available to the examiner prior to the 
examination.  

5.  Review the record and ensure that all 
the above actions are completed.  When 
satisfied the record is complete and the 
psychiatric examination, if appropriate, 
is adequate for rating purposes, 
readjudicate the claim of service 
connection for PTSD with consideration of 
38 C.F.R. § 3.304(f) (2003).  Also, 
readjudicate the deferred claim for TDIU, 
in light of the results of the PTSD 
analysis.  If either benefit sought is 
not granted, the appellant and his 
representative should be furnished copies 
of a supplemental statement of the case 
and given the requisite period of time 
for reply.  Thereafter, the claims should 
be returned to the Board for further 
review, if otherwise in order. 

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matters herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



